Title: To George Washington from Lieutenant Colonel Frederick Weissenfels, 1 April 1780
From: Weissenfels, Frederick
To: Washington, George


          
            Sir
            Philips-Town Dutches County [N.Y.] apr. 1st 1780
          
          I have been flattered by vain promisses from time to time, that a Provision for my Family, Schould be made, by allowing them the Enjoiment and priviledges of the Place they now posses, but the affair being not decided, and rather turns against my Expectation, I beg your Exellencys indilgency untill the Eight of this Mon⟨th⟩.
          The Strugle between my Duty and my affections towards my Family—Which are Kindled when I See them opprest by an ungratefull Country, makes me verry un happy.
          but your Exellencys Exalted Sense of humanity, leaves a pleasing impression upon my Mind, that I Schall be in no Danger, of loosing your Exellencys undeserved Esteem by this Delay. I am with the greatest Respect Your Exellencys Most Obiedent most humble Servant
          
            Fredk Weissenfels
          
        